Name: Commission Regulation (EEC) No 212/85 of 28 January 1985 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  trade policy;  agricultural structures and production
 Date Published: nan

 29 . 1 . 85 Official Journal of the European Communities No L 24/ 15 COMMISSION REGULATION (EEC) No 212/85 of 28 January 1985 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 14 (7) thereof, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), was last amended by Regulation (EEC) No 3690/84 (4) so as to take account of an amendment to the agree ­ ment between the Community and Finland con ­ cerning imports of certain cheeses ; Whereas Commission Regulation (EEC) No 1767/82 (5), as last amended by Regulation (EEC) No 3371 /84 (6), should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . In the first indent of point (c), the text of letter (b), is replaced by the following : '(b) 6 250 tonnes including the quota of Finlandia referred to in point (q) originating in Finland'. 2 . In (b) of the second indent of point (c) '1 350 tonnes' is replaced by '1 600 tonnes'. 3 . In (b) of point (h) '500 tonnes' is replaced by '550 tonnes'. 4 . In point (s) ' for 1984' is deleted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2) OJ No L 150, 6 . 6 . 1984, p. 6 . ') OJ No L 329 , 24 . 12. 1979, p. 1 . 4) OJ No L 341 , 29 . 12 . 1984, p. 8 . ^ OJ No L 196, 5 . 7 . 1982, p. 1 . 6 OJ No L 313, 1 . 12. 1984, p. 45 .